Van Brunt, P. J.:
This action was brought to recover damages for the death, on the 19th of May, 1895, of one Michael Gallagher, the plaintiff’s intestate, alleged to have been caused by the negligence of the defendants. The decedent was at that time in the employ of the defendants, engaged as a laborer in a caisson which was being sunk in the Harlem river, at One Hundred and Thirtieth street, in the city of Mew York, for the purpose of building foundations for a bridge *572across the Harlem river at, Third avenue. This caisson was an octagonal-shaped box without any bottom. Its extreme diameter was seventy-eight feet, with a center or core thirty feet in diameter, also eight sided. As the caisson sunk through the bed of the river this core became filled with earth. The caisson rested on the bed of the fiver and was airtight — air being supplied to the workmen by means of airpumps. The work was done in the outside octagonal chamber, and the caisson was lowered by the men shoveling out the dirt and debris on the bottom of the river and hoisting it to the top in buckets until a considerable space was hollowed out below the caisson, when the compressed air was let out and the. caisson sunk ,to ■ the new level, when the operation-was repeated. The outside octagonal chamber was divided by bulkheads into eight chambers, and each of these principal chambers was subdivided by single timbers midway between the crosswalls. All the chambers in; the caisson were connected by openings in the- bulkheads. The caisson had been fitted over- the old bridge pillars, eleven in number, which came between the outside and inside edge of the-respective . chambers. Upon the roof or deck' was built masonry, the weight of which sunk the caisson. As the caisson went down those on top added to the masonry; At times the bottom Of the crosswalls touched the ground; at other times the men dug or cleared the ground away, so that there was some space - between the ground and the crosswalls. The workmen got into the caisson and out again through four manholes or ■ locks which led into- the caisson at various points equidistant. These locks were formed of iron cylinders with doors, through which ran iron ladders upon which the men could mount. These locks were so distributed that there-was one to every two principal chambers. The iron pillars of the old bridge which were included within the principal chambers were filled with masonry, and were being blasted as. the caisson sunk'.. The decedent h.ad been in the employ of the defendants, working in this caisson, for two "whole days prior to the day of .the accident. His work was to shovel and clear away the ground so as to permit the sinking of the caisson. Qn the day of the accident the space underneath the bulkheads was about three feet, and the men in getting about the caisson went under these bulkheads. As above stated, there were "openings in the bulkheads through which the men could *573go in getting about the caisson, when its position was such' that there was not room enough to go beneath, but at the time of the accident these were not used as it was easier to go underneath. During the time the decedent' had been employed in the caisson, blasting had been going on almost continuously. On the day of the accident two workmen, Crowley and Carroll, prepared a blast in one of the cylinders which was being removed. The cylinder projected about two and one-half feet above the level of the ground, and immediately over it was one of the crossbeams forming one of the dividing walls. The decedent was in the section next to the one where the blast was located, in a southerly direction from it. There was no covering over the blast. It would appear from the evidence that sometimes the blast was covered, but usually it was not covered; that the men were accustomed to protect themselves from the effects of the blast by getting upon the. side of the core opposite to that where the blast-was located. It appeared that after the blast in question had been prepared, Crowley went in' a northerly direction calling “ Fire,” to warn the men to get into a place of safety; and that Carroll went to his battery, which he had placed upon the crossbeam just south of the place where decedent was working. Whén Carroll reached the battery he shouted “ Fire,” and then plunged the battery which set off the blast. The decedent at this time was in the act of stooping to get underneath the bulkhead in order, to get out- of the way of the blast, and while in this position was struck by a missile from the blast and killed.
There was some evidence tending to show that there was material near the caisson which occasionally had been used for covering the blasts, and which the' employees could have used for that purpose!
Upon this state of facts the court directed a verdict in favor of the defendants, and from the judgment thereupon entered, and from an order denying a motion for a new trial, this appeal is taken.
In the disposition of this appeal it does not seem to be necessary ■ to discuss the question which was argued at considerable length by counsel, as to whether the defendants had performed their duty in furnishing material for the purpose of covering these blasts, because the decision of that question is not needed tó enable us to come to a conclusion as to the correctness of the action of the court in directing a verdict.
*574It seems to us that the direction was correct, for the reason that the injury which the decedent received and winch resulted in'his death was occasioned by the negligence of his f ellow-seiwant, Carroll, who set off the blast. It appears from the evidence in the case that it was not usual to cover the blasts, but that, the men were accustomed to go upon the opposite side of the 'caisson to be out of the reach of missiles- therefrom, and that the work had been conducted in that way from its commencement until this time, when it was nearly completed, and there is nothing to show that any accident happened in consequence, or that there was any impropriety in that-method of conducting the work. It is.true that there was evidence that some of the missiles from the- blasts rebounded after striking the outside edge of the caisson, but it also appears that their force was spent, and there is no evidence that any injury ever resulted.
It appears that it was the custom of the two persons having charge of the blasts to go in different directions around the caisson to give the men warning, and that the men either went underneath the bulkheads, if there was sufficient room, or through the openings in the bulkheads into the further chambers, and were thus secure, from the flying missiles. Upon the occasion in question it appears that ■Carroll gave no adequate warning of the firing, of the blast. It would seem that the moment the. blast was loaded and he had made the- connection- with the electric wires and got back to his battery he shouted “ Eire,” and immediately set -the blast off, giving- no one an opportunity to reach a place of safety, and that the decedent was in the act of going underneath the bulkhead when he was struck. It is apparent that this precipitancy of Carroll in setting off. the blast without giving the decedent an opportunity to get out of the way was the cause of the injury. •Carroll"was clearly a fellow-servant of the decedent, and it was his negligence, evidently, that caused the accident.' Under these circumstances, we do not see that, there Was any question for the jury. The ordinary method of conducting operations was departed from, in that no opportunity was given for the men to escape, probably because Carroll did not realize that, although there was a bulkhead between the decedent and himself and the blast, the bottom of the bulkhead was from three .to three and one-half feet from the ground, and.that missiles could fly underneath, as they did, and inflict injuries on persons who might be in *575the next chamber. . It thus seems to be manifest that it was the negligence of Carroll which caused the injury, for which the defendants were not responsible. The evidence shows that the decedent had worked there, for two days prior to the accident; that blasts had been continuously occurring; that he must have been familiar with the situation, and that he was evidently aware of-the fact that it was necessary for him to go on the other side of the core to be protected from the blast, because he was in the act of doing so when he was killed.
Upon a consideration of the whole case, therefore, we are of opinion that the direction was right, and that the judgment and order appealed from should be affirmed, with costs.
Patterson, Ingraham and McLaughlin, JJ., concurred; Barrett, J., dissented.